Citation Nr: 1636152	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, to include right knee degenerative joint disease.

2.  Entitlement to service connection for diabetes mellitus (diabetes).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from June 1980 to June 1984 and January 1991 to April 1991 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for high blood pressure and a right shoulder disorder have been raised by the record in a November 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A right lower extremity disorder not shown in service, right lower extremity arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any current right lower extremity disorder is related to or due to active service.

2.  The weight of the evidence is against a finding that the Veteran's diabetes either began during or was otherwise caused by his military service.

3.  The Veteran is not shown to have a hearing disability in either ear for VA purposes.

4.  The Veteran is not shown to have tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right lower extremity disorder have not been met.  38. U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

Regarding the Veteran's claims of entitlement to service connection for a right lower extremity disorder, hearing loss, and tinnitus, he was provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issue of service connection for diabetes.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for diabetes.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that diabetes had its onset during active service or within one year of separation from active service or competent evidence even suggesting that diabetes may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his diabetes, diagnosed years after service, either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was diasabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

Right Lower Extremity Disorder

In his August 2008 claim, the Veteran asserted he had a right lower extremity disorder due to his active service, which was denied by the March 2010 rating decision.

The Veteran's STRs show that he was treated for right knee complaints in September 1980.  However, physical examinations in November 1982 and November 1983 found his lower extremities to be normal.  Furthermore, he denied having any lower extremity symptoms or arthritis in November 1983, but a history of parapatellar bursitis was noted.

The Veteran separated from the Air Force Reserve in August 2013.  Subsequent medical treatment records show that he injured his right knee in approximately October 2004, more than a year after his separation from service.  

The Veteran was afforded a VA examination for his right lower extremity in July 2010.  He reported that his knee had been bothersome and he used a cane.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with right knee degenerative joint disease.  The examiner opined that the Veteran's current right lower extremity disorder was less likely than not due to his active service.  The examiner reported that the Veteran's STRs showed parapatellar bursitis, but his medical record did not contain evidence of chronicity.  The examiner reported that the Veteran's right lower extremity disorder was more likely a result of aging changes made worse by his occupation.

The Veteran has not submitted any medical evidence supporting his contention that his right lower extremity disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  Unfortunately, the July 2010 VA examiner opined that the Veteran's right lower extremity disorder was less likely than not incurred in or caused by his service.  The Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his right lower extremity disorder was incurred in or due to his service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his right lower extremity disorder was due to his active service.  He is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification either to diagnose a right lower extremity disability or to relate it to any in-service injury.  Id. 

While the record contains evidence of treatment for right knee symptoms in service, the medical evidence does not document any right lower extremity treatment during the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for his right lower extremity disorder.  The record does not show that the Veteran's right lower extremity symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his right lower extremity disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  While the Veteran had in-service treatment for right knee symptoms in September 1980, his later November 1983 denial of any joint pain or arthritis serves to sever any continuity from service.  

Accordingly, the criteria for service connection have not been met for a right lower extremity disorder.  That is, the evidence does not show that a right lower extremity disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a right lower extremity disorder has existed continuously since service.  Therefore, the claim is denied. 

Diabetes

In his August 2008 claim, the Veteran asserted he had diabetes related to his active service, which was denied by the March 2010 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of diabetes.

While the Veteran reported a family history of diabetes in November 1994, the first evidence of treatment for diabetes for the Veteran is not until February 2007 when he was prescribed diabetic medication.  In his claim, the Veteran suggested that his diabetes mellitus began in January 2000.  However, while such a diagnosis may have occurred while the Veteran was serving in the Air Force Reserves, it is not alleged to have begun during a period of active duty for training, and as explained, even if diabetes mellitus was diagnosed during a period of inactive duty for training, such would not be service connectable under VA regulations. 

As noted, there is no evidence of an in-service diagnosis of diabetes and no evidence demonstrating that his diabetes manifested to a compensable degree within one year following separation from active service.  As such, a continuity of symptomatology of diabetes is not shown.  Thus, there is no basis for service connection.  

Consideration has been given to the Veteran's assertion that his diabetes is due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of diabetes, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as blood glucose tests, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Additionally, the Veteran has asserted that his diabetes mellitus was not diagnosed for a number of years after his last period of either active duty for training or active duty.

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of diabetes, but in this case, he has not identified any symptoms during either active duty or active duty for training that might represent the onset of diabetes mellitus.
 
Accordingly, the criteria for service connection have not been met for diabetes.  Therefore, the claim is denied.

Hearing Loss and Tinnitus

The Veteran filed his service connection claim for hearing loss and tinnitus in August 2008, which was denied by the March 2010 rating decision.  The Veteran asserts that he has hearing loss and tinnitus due to exposure to high level noise while in service.

The military noise exposure is not at issue, as noise exposure is consistent with the Veteran's MOS and type of service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes or tinnitus.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the Veteran was afforded a VA examination in July 2010, at which audiometric testing failed to show hearing loss for VA purposes in either ear.  A review of the claims file does not show that audiometric testing has ever shown the Veteran to have hearing loss in either ear for VA purposes.  Furthermore, the Veteran denied having tinnitus at that examination.

On other occasions, the Veteran has expressed that he experiences ringing, but there has not been any indication as to when such ringing onset, and given the Veteran's subsequent denial of tinnitus at his VA examination, it is unclear whether he continues to experience the condition.  Of note, the Veteran's private treatment records were reviewed by they too fail to show a diagnosis of or treatment for tinnitus.  As such, the evidence of record does not show a current diagnosis of tinnitus.

The Board finds that evidence of a present hearing loss disability and tinnitus has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claims of entitlement to service connection for hearing loss and tinnitus are denied.


ORDER

Service connection for a right lower extremity disorder is denied.

Service connection for diabetes is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


